EXHIBIT 10.2

 

EXECUTIVE
NONSTATUTORY STOCK OPTION
ACCEPTANCE LETTER

 

We are pleased to notify you that FOCUS ENHANCEMENTS, INC., a Delaware
corporation (the “Company”) hereby grants to you a nonstatutory option
(“Option”) under the Focus Enhancements, Inc. 2004 Stock Incentive Plan (the
“Plan”) to purchase all or any part of the shares (although no fractional shares
may be purchased) of the Common Stock of the Company (the “Optioned Shares”) as
described in your Notice of Grant of Stock Options and Option Agreement which
this letter is incorporated into and made part of (the Notice and this Letter,
collectively, the “Acceptance Letter”).  A Nonstatutory Stock Option shall mean
an option not described in Section 422 of the Internal Revenue Code of 1986,
(the “Code”).

 

This Option cannot be exercised unless you first sign this document in the place
provided and return it to the Secretary of the Company, Gary Williams.  However,
your signing and delivering this letter will not bind you to purchase any of the
shares subject to the Option.  Your obligation to purchase shares can arise only
when you exercise this Option in the manner set forth in Paragraph 1 below.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS ACCEPTANCE LETTER, THIS OPTION IS SUBJECT
TO AND MAY BE EXERCISED ONLY IN ACCORDANCE WITH THE PLAN.  ONLY CERTAIN
PROVISIONS OF THE PLAN ARE SUMMARIZED IN THIS LETTER.  A COPY OF THE PLAN IS
ATTACHED AND IS AVAILABLE FOR YOUR INFORMATION FROM THE COMPANY.

 

1.     Term of Option and Exercise of Option.  Subject to the provisions of the
Plan and the terms and conditions of this Acceptance Letter, this Option can be
exercised by you during a period of ten (10) years from the Grant Date.

 

Any portion of this Option that you do not exercise shall accumulate and can be
exercised by you at any time prior to the expiration of ten (10) years from the
Grant Date.

 

This Option may be exercised by delivering to the Secretary of the Company full
consideration for an amount equal to the total option price of such shares, and
a written notice in a form satisfactory to the Company, signed by you specifying
the number of options you then desire to exercise.

 

Upon receipt of your notice to exercise options, the Company will advise you of
any additional amount which may be due for federal and state taxes on the
difference between your option price and the current fair market value of the
Company’s stock on the exercise date.

 

Certificates for shares so purchased will be issued as soon as practicable, but
no fractional shares shall be delivered.  As a holder of an Option, you shall
have the rights of a shareholder with respect to the shares subject to this
Option only after such shares shall have been issued to you upon the exercise of
this Option.

 

The Company shall not be obligated to deliver any shares hereunder for such
period as

 

1

--------------------------------------------------------------------------------


 

may be required by it with reasonable diligence to comply with applicable
federal or state statutes, laws and regulations.

 

2.     Vesting of Options.  If you continue to serve the Company as an employee,
officer, director, agent, advisor or consultant, including services as a member
of the board of advisors of the Company (such service is described herein as
maintaining or being involved in a “Business Relationship” with the Company),
then the Option shall vest in accordance with the Notice of Grant of Stock
Options.

 

The foregoing notwithstanding, this Option shall become immediately exercisable
with respect to all the Option Shares purchasable hereunder if while the
Optionee continues to maintain a Business Relationship with the Company in the
event of a change of control as defined herein.  For purposes of this agreement
a “change in control” shall mean: (x) a merger or consolidation of the Company
with or into, or the acquisition of the Company by, another entity (y) the sale
of all or substantially all of the stock or assets of the Company in a
transaction or series of related transactions such that the stockholders of the
Company immediately prior to such event do not immediately after giving effect
to such event beneficially own voting securities representing in the aggregate
more than 50% of the combined voting power of the voting securities of the
surviving entity or the entity purchasing such stock or assets (the “Surviving
Entity”) or the members of the Board of Directors of the Company immediately
prior to such event do not immediately after giving effect to such event
constitute a majority of the Board of Directors of the Surviving Entity.

 

3.     Termination of Business Relationship.  Except as set forth in this Letter
and the Plan, if your Business Relationship with the Company is terminated for
any reason other than death or permanent disability, this Option may be
exercised within ninety (90) days of such event to the extent that it was vested
on the date of termination, but in no event may this Option be exercised after
ten (10) years from the Grant Date.

 

4.     Death or Permanent Disability.  If you die or are permanently disabled
while employed by the Company, this Option shall be immediately and
automatically accelerated and become fully vested and all unexercised options
shall be exercisable in whole or in part by the duly authorized executor of your
last Will or by the duly authorized administrator or special administrator of
your estate as the case may be within a period of not less than one (1) year, or
for such longer period as the board may fix, to the extent that the Option was
vested on the date of your death or disability, but in no event after ten (10)
years from the Grant Date.  Your estate shall mean yourself or your legal
representative or any person who acquires the right to exercise an option, as
the case may be, by reason of your death or permanent disability.

 

5.     Non-transferability of Option.  This Option shall not be transferable
except by Will or the laws of descent and distribution, and this Option may be
exercised during your lifetime only by you.  Any purported transfer or
assignment of this Option shall be void and of no effect, and shall give the
Company the right to terminate this Option as of the date of such purported
transfer or assignment.

 

6.     Method of Exercise.  This Option may be exercised with respect to all or
any part of any vested options by giving the Company written notice of such
exercise.  This written notice

 

2

--------------------------------------------------------------------------------


 

must be accompanied by payment, which may be (a) in United States dollars in
cash or by check, (b) in whole or in part in shares of the Common Stock of the
Company already owned by the person or persons exercising the option or shares
subject to the option being exercised (subject to such restrictions and
guidelines as the Board may adopt from time to time), valued at fair market
value determine in accordance with the provisions of paragraph 6 of the Plan or
(c) consistent with applicable law, through the delivery of an assignment to the
Company of a sufficient amount of the proceeds from the sale to the broker or
selling agent to pay that amount to the Company, which sale shall be at the
participant’s direction at the time of exercise.  Notwithstanding the foregoing,
the Committee shall have the authority, in their absolute discretion to settle
options that are exercised by way of the “cashless exercise” method described in
(c) of this paragraph through an issuance of the “net shares,” where the term
“net shares” is the number of shares that is equivalent in value to the fair
market value of the underlying stock on the exercise date, less the exercise
price.

 

As soon as practical after receipt of such notice, and payment of any taxes due,
the Company shall, without transfer or issue tax or other incidental expense to
you or your successor, transfer and deliver thereto at the office of the Company
or such other place as may be mutually agreeable a certificate or certificates
for such shares of its common stock; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with applicable registration requirements
under the Securities Exchange Act of 1934, as amended, any applicable listing
requirements of any national securities exchange, and requirements under any
other laws or regulations applicable to the issuance or transfer of such shares.

 

7.     Adjustments Upon Changes in Capitalization.  In the event of any change
in the outstanding Common Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the aggregate number or class of shares subject to this
Option immediately prior to such event shall be appropriately adjusted by the
Board of Directors in accordance with the terms of the Plan, and such adjustment
shall be conclusive.

 

8.     Reorganization or Liquidation of the Company.  In the event of (a) the
complete liquidation of the Company, (b) a merger, reorganization, or
consolidation of the Company with any other corporation (other than a Subsidiary
of the Company) in which the Company is not the surviving corporation, or (c)
the sale of all or substantially all of the Company’s assets, any unexercised
options then outstanding shall be deemed canceled as of the effective date of
such event unless the surviving corporation in any such merger, reorganization
or consolidation or the acquiring corporation in any such sale elects to assume
the unexercised options under the Plan or to issue substitute options in place
thereof.  Notwithstanding anything in this Plan or any option agreement to the
contrary, the Company shall not be deemed to have been liquidated by reason of
the merger or consolidation of the Company with or into a Subsidiary of the
Company in a transaction in which the Company is not the surviving corporation. 
The Company shall give each optionee at least thirty (30) days prior written
notice of the anticipated effective date of any such liquidation, merger,
reorganization, consolidation or sale.  Notwithstanding anything in this Plan or
in any Stock Option Agreement to the contrary, (i) all Option exercises effected
during the 30-day period prior to the effective date of any such merger,
reorganization , consolidation or sale, shall be deemed to be effective
immediately prior to the closing of such liquidation, merger,

 

3

--------------------------------------------------------------------------------


 

reorganization, consolidation or sale and (ii), if the Company abandons or
otherwise fails to close any such liquidation, merger, reorganization,
consolidation or sale, then (a) all exercises during the foregoing 30-day period
shall cease to be effective ab initio and (b) the outstanding options shall be
exercisable as otherwise determined under the applicable option agreement and
without consideration of this paragraph or the corresponding provisions of the
Plan.

 

9.     Tax Status.  Your treatment of shares purchased pursuant to the exercise
of the Option thereafter may have significant tax consequences.  The Company may
withhold from your wages or other remuneration the appropriate amount of
federal, state and local taxes attributable to your exercise of any installment
of this Option.  At the election of the optionee, the withholding obligation may
be satisfied: (a) through payment in United States dollars in cash or check, (b)
through the optionee’s surrender of shares of Common Stock that the optionee had
owned for more than six (6) months prior to the date of such transfer, (c) by
authorizing a Company-approved third party to sell the shares (or a sufficient
portion of the shares) acquired upon exercise of the option and remit to the
Company a sufficient portion of the sale proceeds to pay any tax withholding
resulting from such exercise, and (d) through the Company’s retention of shares
of Common Stock which would otherwise be issued as a result of the exercise of
the option or the award of the restricted stock.  Notwithstanding the foregoing,
in the case where optionee elects tax withholding alternative (c), the Committee
shall have the authority, in their absolute discretion to satisfy the employer
tax withholding holding through the Company’s retention of shares of Common
Stock which would otherwise be issued as a result of the exercise of the
option.  You may wish to consult your tax advisor with respect to the tax
consequences to you upon exercise of the Option or sale of the stock that you
acquire pursuant to this Option.

 

10.   No Exercise of Option if Engagement or Employment Terminated for Cause. If
your Business Relationship is terminated for “Cause,” this Option shall
terminate on the date of such termination and this Option shall thereupon not be
exercisable to any extent whatsoever.  “Cause” is conduct, as determined by the
Board of Directors, involving one or more of the following:  (i) gross
misconduct by you that is materially injurious to the Company; or (ii) the
commission of an act of embezzlement, fraud or deliberate disregard of the rules
or polices of the Company that results in material economic loss, damage or
injury to the Company; or (iii) the unauthorized disclosure of any trade secret
or confidential information of the Company or any third party who has a business
relationship with the Company or a violation of any noncompetition covenant or
assignment of inventions obligation with the Company; or (iv) the commission of
an act (other than voluntary resignation)  that induces any customer or
prospective customer of the Company to break a contract with the Company or to
decline to do business with the Company; or (v) the conviction of you of a
felony involving any financial impropriety or which would materially interfere
with your ability to perform your services or otherwise be injurious to the
Company; or (vi) your failure to follow any material policy or material
instructions of the Company, your supervisor or the Company’s CEO provided such
are lawful and not a violation of public policy. In making such determination,
the Board of Directors shall act fairly and in good faith.

 

In signing below, you hereby agree to the terms of this Acceptance Letter and
the Plan and acknowledge receipt of a copy of the Plan.

 

4

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

(signature)

 

 

 

Name:

 

 

 

 

 

(print)

 

 

 

Address:

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------